Citation Nr: 1402535	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-21 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the above Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the claim of entitlement to service connection for PTSD.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2012, and a transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  An unappealed January 1991 rating decision denied service connection for PTSD.

2.  The evidence received since the January 1991 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

3.  The competent evidence of record demonstrates that the Veteran has been diagnosed with PTSD under the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria due to an in-service stressor.


CONCLUSIONS OF LAW

1.  The January 1991 rating decision denying service connection for PTSD is final.  38 U.S.C. § 7105(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).

3.  PTSD was incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board also notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim of entitlement to service connection for PTSD was last finally denied in an January 1991 rating decision.  That decision found that the Veteran had not submitted evidence demonstrating that he had been diagnosed with PTSD.  The Veteran did not appeal the decision, and the rating decision became final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).

Additional evidence has been submitted corroborating the Veteran's claimed stressor, including excerpts from a book entitled "Asia From Above."  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because there was no evidence supporting the Veteran's claimed stressor.  The newly-submitted evidence supports the Veteran's claimed stressor, and it thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for PTSD is reopened.

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  Without combat participation, if the Veteran's claimed stressor is related to a fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

The Board finds that the Veteran has been diagnosed with PTSD.  An April 2009 VA clinician diagnosed the Veteran with PTSD, and a private physician diagnosed the Veteran with PTSD as a result of his in-service experiences in December 2012.  With respect to the Veteran's claimed in-service stressors, the Veteran has stated that, among other experiences, he took many still photographs of Cambodia, Laos, and Vietnam from cargo aircraft as part of a covert reconnaissance mission.  The Veteran has stated that he experienced fear as a result of receiving enemy gunfire while serving on those missions.  The Veteran submitted excerpts from a book entitled "Asia From Above" that supports his allegations that those flights received enemy gunfire.  Furthermore, the Veteran's service separation document indicates that he served with the 67th Reconnaissance Squadron as a still photographer.  

The Board acknowledges that the Veteran's service records reveal no overt evidence that the alleged in-service stressors occurred.  However, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  The Board finds that the Veteran's lay testimony is consistent with the circumstances, conditions, and hardships of serving as an aerial photographer during the Vietnam era in the Vietnam theater.  Furthermore, the Veteran's testimony during his October 2012 hearing before the undersigned was highly credible.  Therefore, the Board finds that all of the required elements for a service connection claim for PTSD have been met, and the claim of entitlement to service connection for PTSD is granted.  38 C.F.R. § 3.304(f) (2013).


ORDER

The claim for service connection for PTSD is reopened.

Service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


